Order denying plaintiff’s motion to strike out the answer of the defendants Menig and for summary judgment, under rule 113 of the Rules of Civil Practice, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The language contained in the extension agreement, upon reliance of which the plaintiff purchased the bond and mortgage for value without knowledge of the oral representations claimed by the mortgagor to have been made by the mortgagee prior to the assignment, estops the mortgagor from asserting the defense and counterclaim. The rule that a contract or covenant under seal cannot be modified by a parol unexecuted contract also applies. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.